Case 5:19-cr-00406-JGB Document 1 Filed 12/30/19 Page 1 of 1 Page ID #:1

                                                  FILED
                                        CLERK, U.S. DISTRICT COURT



                                             12/30/19
                                                  aab
                                      CENTRAL DISTRICT OF CALIFORNIA
                                        BY: ___________________ DEPUTY
                                                                         5:19-cr-00406-JGB
